DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 4, and 9-10 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the rejection of Claim(s) 4 Applicant asserts (pg. 5):
Applicant respectfully submits that it will be appreciated by the skilled artisan, based on the teachings throughout Applicant's disclosure, that Applicant's disclosure is directed to a state of recharge of a mobile device, i.e., the state of battery charge percentage that is generally indicated to a user on the device's screen. As such, Applicant respectfully submits that it would be well understood to the skilled artisan that a 5-15% charging as claimed is indicative that the state of recharge of the mobile device has increased by 5-15%.
In response:
Examiner respectfully disagrees and maintain 112 rejection as claim 4 which recites “a re-charging in a range of 5%-15%” which is unclear. Claim range 5%-15% does not have a unit of measure (i.e Volts, state of charge, or a change in SOC, etc..)

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim  4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 which recites “a re-charging in a range of 5%-15%” which is unclear. Claim range 5%-15% does not have a unit of measure (i.e Volts, state of charge, or a change in SOC, etc..)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-5, 7, 9-10, 12-13,15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670).
As to claim 1 Cho discloses an ultra-rapid mobile device charging system (Fig. 4,5b Wireless charger with payment system 420b/410b and mobile device 400 performs fast charging ([0138]), comprising: 
a mobile tap station having a principal non-charging use (Fig. 5b Payment device 420b with wireless charger 410 integrated within ([0097] lines 16-19. Receiving and processing payment information identified as “principal non-charging use”) provided upon a tap of the mobile device to the mobile tap station (Payment device 420b is an external payment device where the user makes a mobile payment attempt by “tagging” or putting the electronic device 400 on the external payment device 420 [0087]-[0088] lines 1-7); 
a high-energy rapid charging near field circuit (wireless charger in device 420b [0097] lines 16-19) capable of providing a high energy burst to the mobile device upon association of the mobile device with the mobile tap station ( [0124] Fig. 7 700 When the electronic device 400 performs mobile payment in a low-battery state, the user tags or put the electronic device 400 on the external payment device 420 in a non-contact manner. Subsequently, wireless charging is performed between the wireless charger 410 and the electronic device 400 in step 720); 
the high energy burst is limited in field size by the high-energy rapid charging near field circuit ([0124] Wireless charging is performed by the wireless 
Cho further discloses a proximity sensor (element that detects load change of electronic device) that limits the high energy burst to occurring only upon suitable placement of the mobile device in association with the mobile tap station (Fig. 7 S720 and [0125] when a load change due to the arrangement of the electronic device 400 is detected in the wireless charger 410, the wireless charger 410 may enter a power transmission mode and transmit charging power to the electronic device 400); and 
a back end processing application (Fig. 6 processor 412. [0103] The processor 412 controls the overall operation of the wireless charger 410) that limits the high energy burst to a particular strength and duration dependent upon output from the proximity sensor (Fig. 7 S720 wireless charger 410 transmits charging power to the electronic device 400 in response to detecting a load change (i.e. limits duration and strength based proximity sensor)), the principal non-charging use (Fig. 7 [0124] When the wireless charger 410 receives approval for wireless charging from the payment device 420 (i.e  output from the principal non-charging use) , the wireless charging is performed between the wireless charger 410 and the electronic device 400 in step 720 (i.e. limits duration and strength based on principal non-charging use), and a type of the mobile device (Fig. 7 S720 power is transmitted to electronic device 400 which receives power from and make mobile payments to wireless payment system 430  (i.e. type)) 
Cho does not specifically state the high energy burst is limited in field size to extending only to approximately the physical dimensions of the mobile device.
However, it would be obvious to one of ordinary skill in the art for the high energy burst to extend only to approximately the physical dimensions of the mobile device (for example, when the mobile device is a <10cm from the charger in induction charging ([0102] of Cho) in order to maintain a high field strength thereby charging the mobile device quickly and efficiently.
Cho does not specifically state the high energy burst is limited in field size by the high-energy rapid charging near field circuit to extending only to approximately the physical dimensions of the mobile device.
However, it would be obvious to one of ordinary skill in the art for the high energy burst to extend only to approximately the physical dimensions of the mobile device (for example, in a case where the mobile device is <10cm away from the charger [0102]) in order to maintain a high energy field strength thereby charging the mobile device quickly and efficiently.
Cho does not disclose/teach the high-energy rapid charging near field circuit capable of providing a high energy burst to the mobile device simultaneously with the principle non-charging use.
Taylor teaches high-energy rapid charging near field circuit providing high energy burst to the mobile device ([0029] wireless power supplied to the device) simultaneously with the principle non-charging use ([0026] lines 1-3, [0029] and Fig.2 where concurrently with that transfer of payment information to supply 102, wireless power may be supplied to the device from supply 102. Since the mobile device is simultaneously transferring payment information while receiving power from the 
In a case where Cho’s mobile device has adequate charge to transmit payment information (S725, Fig. 7), it would have been obvious to a person of ordinary skill in the art for Cho’s rapid charging near field circuit to continue charging while receiving mobile payment information in order to charge the battery as much as possible and save the user time. 
As to claim 2 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the charging comprises a substantially complete charging (Fig. 7, 722 charging progress of battery identified as “substantially complete charging”)
As to claim 3 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the charging comprises an incremental charging (Fig. 7, 725 continuous monitoring of charging progress until sufficient charging for payment has been performed (i.e. repeating step 725 until “YES”) indicates incremental charging). 
As to claim 4 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 3.
Cho in view of Taylor does not disclose/teach wherein the incremental charging comprises a charging in a range of 5%-15%. 
However, absent an objective showing of criticality with regards to the claimed charging range of 5%-15%, it would have been obvious to one of ordinary skill in the art 
As to claim 5 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the principal non-charging use is a financial transaction (Payment device 420b is an external payment device [0087]-[0088] lines 1-7). 
As to claim 7 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the principal non-charging use is provided by a near-field communication tag ([0095] of Cho device 420 may also include an NFC type external payment device therein) . 
As to claim 9 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the back end processing application is included within application code for the principal non-charging use (Fig. 6 where the payment device 420 (i.e. principle non-charging use) incudes processor 421 identified as “back end processor”. See [0121] where the processor 421 may display a payment result on the display unit 422 via an approval process for the final payment amount. (i.e back end processing comprising code for the principal non-charging use)
As to claim 10 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the back end processing application (processor 412) is distinct from application code for the principal non-charging use (See Fig. 6 where processor 412 for wireless charging is distinct from processor 421 (i.e. “back end processor” for principle non-charging use).
As to claim 12 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the high energy burst of the high-energy rapid charging near field circuit is field-based ([0102] of Cho where the transmitter adopts a resonance scheme to supply power in an AC waveform. It is well known to one of ordinary skill in the art that resonant technique in wireless power transmission relies on a high-frequency oscillating magnetic field.)
As to claim 13 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein the high-energy rapid charging near field circuit is one of inductive, conductive, or radiative ([0102] of Cho…transmitter adopts electromagnetic induction scheme.
As to claim 15 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein a strength of the high energy burst is limited based on the type of the mobile device (Fig. 9 and [0138] of Cho the wireless charger 410 may identify information on a signal strength and a battery state (i.e. type of mobile device) by checking information included in the response in step 920. The wireless charger 410 may determine the power to be transmitted to the electronic device 400 based on information included in the response, and may perform wireless charging by transmitting the power in step 925. 
As to claim 21 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1, wherein an elapsed time of the high energy burst is limited (Fig. 7, 725 continuous monitoring of charging progress until sufficient charging for payment has been performed (i.e. repeating step 725 until “YES”)).  It would be obvious to one of ordinary skill in the art to limit the charging of Cho in order to preserve  
As to claim 22 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 21.
Cho in view of Taylor does not disclose/teach wherein the elapsed time limitation is in a range of 5 to 15 seconds. 
However, absent an objective showing of criticality with regards to the claimed time range of 5-15 seconds, it would have been obvious to one of ordinary skill in the art through routine experimentation to determine the sufficient time range that would ensure that enough charge was available to make a mobile payment as taught by Cho [0002] and Fig. 7 725.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of BOUDA (US 20180047023).
As to claim 6 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho does not disclose/teach wherein the principal non-charging use is a physical unlocking transaction
Bouda teaches wherein the principal non-charging use is a physical unlocking transaction ([0061] the POS device could be an electronic door lock and the transaction could be the unlocking of the door so that the mobile communication device can be used as a door key).
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of KOEPPEL (US 20180191205).
As to claim 8 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the principal non-charging use is provided by near-field Bluetooth. 
Koeppel teaches wherein the principal non-charging use is provided by near-field Bluetooth ([0006] [0008] when a first mobile device (i.e. reader) and a second mobile device communicate wirelessly via a Bluetooth).
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the principal non-charging use is provided by near-field Bluetooth, as taught by Koeppel in order to use well known established communication standards to communicate with multiple devices.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of Bruning (US 20040066169).
As to claim 11 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the high energy burst of the high-energy rapid charging near field circuit is contact-based.  
Bruning teaches wherein the high energy burst of the high-energy rapid charging near field circuit is contact-based ([0016] It is possible that the charge port 120 optionally includes a port for wire charging (by contact), for example, when wireless charging is not practical, or the contactless charging might take too long as compared with the wired charging) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the high energy burst of the high-energy rapid charging near field circuit is contact-based, in order to speed up charging when contactless charging might take too long as compared with the wired charging as taught by Bruning [0016]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of Wright (US 8310201).
As to claim 14 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the high-energy rapid charging near field circuit is directional.  
Wright teaches wherein the high-energy rapid charging near field circuit is directional (a first relatively directional antenna may be used to focus a part of the wireless energy towards the wireless charging circuit. Column 13 lines 21-28) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to include wherein the high-energy .

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 20180096405) In view of Taylor (US 20120150670) in view of Orris (US 20180351388).
As to claim 16 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach wherein the mobile device tap station comprises physical guides capable of suitably positioning the mobile device in relation to the high-energy rapid charging near field circuit. 
Orris teaches wherein the mobile device tap station comprises physical guides capable of suitably positioning the mobile device in relation to the high-energy rapid charging near field circuit (Fig. 2B ridge 122 with outer surface 202) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the mobile device tap station comprises physical guides capable of suitably positioning the mobile device in relation to the high-energy rapid charging near field circuit in order to keep the mobile device stable, preventing damage and loss.
As to claim 17 Cho in view of Taylor in view of Orris teaches the ultra-rapid mobile device charging system of claim 16. 
Cho in view of Taylor does not disclose/teach wherein the physical guides comprise a lower tray having upturned corners.
Orris teaches wherein the physical guides comprise a lower tray having upturned corners (Fig. 2B ridge 122 with outer surface 202 identified as upturned corner. Although Orris shows only one upturned corner on one side, it would be obvious to one of ordinary skill in the art for Orris to have at least two upturned corners in order to keep the mobile device stable, preventing damage and loss)
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the physical guides comprise a lower tray having upturned corners in order to keep the mobile device stable preventing damage and loss.
As to claim 18 Cho in view of Taylor teaches the ultra-rapid mobile device charging system of claim 1.
Cho in view of Taylor does not disclose/teach further comprising a cognizable indicator of emission of the high energy burst.
Orris teaches further comprising a cognizable indicator of emission of the high energy burst ([0044] ..LED may emit a first color to indicate that remote unlocking device 110 charging is in progress) 
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to comprise a cognizable indicator of emission of the high energy burst in order to enable a user to see that charging is in progress.
As to claim 19 Cho in view of Taylor in view of Orris teaches the ultra-rapid mobile device charging system of claim 18.
wherein the cognizable indicator comprises a light emitting diode. 
Orris teaches wherein the cognizable indicator comprises a light emitting diode ([0044] ..LED may emit a first color to indicate that remote unlocking device 110 charging is in progress)
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the cognizable indicator comprises a light emitting diode in order to enable a user to see that charging is in progress.
As to claim 20 Cho in view of Taylor in view of Orris teaches the ultra-rapid mobile device charging system of claim 18, wherein the cognizable indicator is audible. 
Cho in view of Taylor in view of Orris does not disclose/teach wherein the cognizable indicator is audible.  
It would have been obvious to a person of ordinary skill in the art to modify the ultra-rapid mobile device charging system of Cho to wherein the wherein the cognizable indicator is audible in order to enable a user to know when charging is complete when the user is not in a range to see a visual indicator.
Conclusion and Related Art
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859